Citation Nr: 0828500	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for inflammatory 
arthritis, including an undiagnosed illness manifested by 
diffuse joint pain.

2.  Entitlement to service connection for a sleep disorder, 
including an undiagnosed disability manifested by sleep 
disturbances.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1992, including service in the Southwest Asia theater 
of operations from January 1991 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
heart disability, an undiagnosed illness manifested by chest 
pain and symptoms of tachycardia, inflammatory arthritis, an 
undiagnosed illness manifested by diffuse joint pain, 
diverticulitis, an undiagnosed illness manifested by 
intestinal symptoms, and a sleep disorder, including an 
undiagnosed disability manifested by sleep disturbances.

The veteran duly appealed the RO's decision.  A hearing at 
the RO was held in April 2006, before Kathleen K. Gallagher, 
a Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

In September 2006, the Board remanded the matter for 
additional evidentiary development.  In a December 2007 
decision, the Board denied service connection for a heart 
disability, an undiagnosed illness manifested by chest pain 
and symptoms of tachycardia, diverticulitis, and an 
undiagnosed illness manifested by intestinal symptoms.  The 
remaining issues on appeal were again remanded to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has now complied with all remand 
instructions to the extent possible given the veteran's 
failure to report for his scheduled VA medical examination 
without explanation.  Stegall v. West, 11 Vet. App. 268 
(1998).

In October 2007, the veteran's representative submitted 
claims of service connection for a panic disorder and 
alcoholism.  In its December 2007 decision, the Board 
referred these matters to the RO for initial consideration.  
The record currently before the Board contains no indication 
that the RO has taken any action on these pending claims.  
Thus, they are again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA medical examination which was scheduled for the purpose of 
obtaining a necessary opinion regarding the nature and 
etiology of his claimed inflammatory arthritis disorder and 
sleep disorder.

2.  The record on appeal contains no probative evidence that 
the veteran currently has a diagnosed inflammatory arthritis 
condition which is causally related to his active service or 
any incident therein, nor is there any probative evidence 
that he currently has an undiagnosed illness manifested by 
diffuse joint pain resulting from service in Southwest Asia 
during the Gulf War.

3.  The record on appeal contains no probative evidence 
indicating that the veteran currently has a diagnosed sleep 
disorder which is causally related to his active service or 
any incident therein, nor is there any probative evidence 
that he currently has an undiagnosed illness manifested by 
sleep difficulties resulting from service in Southwest Asia 
during the Gulf War.


CONCLUSIONS OF LAW

1.  Inflammatory arthritis, including an undiagnosed illness 
manifested by diffuse joint pain, was not incurred in active 
service, nor may it be presumed to have been incurred in 
service, including in the Southwest Asia theater of 
operations during the Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.317, 
3.655 (2007).

2.  A sleep disorder, including an undiagnosed disability 
manifested by sleep disturbances, was not incurred in active 
service, nor may it be presumed to have been incurred in 
service, including in the Southwest Asia theater of 
operations during the Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 
3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in June 2001.  
This letter addressed all three notice elements delineated in 
the revised 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the AOJ.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in September 
2006, the RO sent the veteran a letter for the express 
purpose of notifying the veteran of the additional elements 
imposed by the Court in Dingess.  The RO then reconsidered 
the veteran's claim.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  In 
this case, the veteran's service medical records are on file, 
as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

Under the VCAA, the duty to assist includes obtaining a VA 
medical examination and opinion if such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, in October 2001, the RO sent the veteran a letter 
advising him that additional evidence was needed in 
connection with his claims.  He was advised that he was being 
scheduled for a VA medical examination and would soon be 
notified of the time, date and place of the examination.  He 
was advised that it was his responsibility to report for the 
examination, and was further notified of the consequences of 
his failure to report for the examination without good cause 
as delineated in 38 C.F.R. § 3.655.

According to documentation from the Tampa VA Medical Center, 
the veteran was thereafter scheduled for VA medical 
examinations, including VA joint and Gulf War examinations.  
The veteran, however, failed to report for the examinations 
without explanation.

At his April 2006 Board hearing, the veteran responded to 
questions from the undersigned Veterans Law Judge regarding 
his failure to appear for his scheduled VA medical 
examinations.  The veteran testified that he would be willing 
to report for VA medical examinations in connection with his 
claims.  In September 2006, after determining that there was 
insufficient evidence of record upon which to award service 
connection, the Board remanded the claim for the purposes of 
obtaining a VA medical examination and opinion regarding the 
nature and etiology of the veteran's claimed disabilities.

Pursuant to the Board's remand instructions, the veteran 
underwent VA medical examinations in January 2007.  
Unfortunately, however, the examiners failed to provide the 
necessary medical opinions with respect to the claims of 
service connection for inflammatory arthritis and a sleep 
disorder and the Board was forced to remand the matter again 
in December 2007, for the purpose of obtaining the required 
medical opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was thereafter scheduled for a VA medical 
examination, to be held in February 2008.  The record shows 
that notification of the examination was mailed to the 
veteran at his last address of record in January 2008, and 
there is no indication that notice of this examination was 
returned by postal authorities as undeliverable.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Despite such notification, 
the VA Medical Center informed the RO that the veteran failed 
to report for his scheduled examination, without explanation.  
He was again notified of the consequences of his failure to 
report, as well as the provisions of 38 C.F.R. § 3.655, in an 
April 2008 Supplemental Statement of the Case, again mailed 
to his correct address of record, but he did not respond.

As the veteran has been repeatedly advised, VA regulations 
provide that individuals for whom an examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2007).  When, as here, entitlement to a VA 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  38 C.F.R. § 3.655(a) (2007).

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to the veteran, to the extent possible, given his 
failure to report for the examination without explanation.  
Moreover, given his failure to report for the examination 
without good cause, the Board finds that this claim must be 
adjudicated based on the evidence of record.  38 C.F.R. § 
3.655.  Neither he nor his representative has argued 
otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  Thus, no further notification or development 
action is necessary on the issues now being decided.  


Background

Pre-service medical records show that in November 1984, the 
veteran sought treatment after his left knee collapsed while 
running.  It was noted that six months prior, he had 
sustained a valgus injury to the left knee and had undergone 
arthroscopic surgery for osteochondral fractures with a tear 
of the medial meniscus.  Examination showed medial laxity in 
the left knee as well as hyperelasticity.  It was noted that 
the veteran also had 2+ valgus laxity of the right knee in 
flexion.  The veteran's left knee was casted to control his 
valgus instability.  He was thereafter fitted with a knee 
brace.  

The veteran's service medical records show that at his 
December 1986 military enlistment medical examination, the 
veteran reported a history of left knee surgery.  He was 
evaluated in the orthopedic clinic in January 1987, where he 
reported that he was fully active and had no problems with 
his knee.  Examination showed no swelling and full range of 
motion.  There was bilateral laxity of the knees.  The 
impression was post-operative arthroscopic meniscectomy, left 
knee, no restrictions.  

In-service medical records show that in April and May 1987, 
the veteran was seen in connection with his complaints of 
bilateral knee pain.  It was noted that the veteran had a 
pre-service history of laxity in both knees.  Examination 
showed edema, erythema, and tenderness in the knee joints.  
He was hospitalized for further evaluation.  

On admission to the hospital in May 1987, the veteran 
complained of pain in his feet, knees, hands, and wrists, 
associated with fever.  He was treated with aspirin and his 
symptoms improved within one week.  Diagnostic testing 
revealed an ASO titer of 645.  On follow-up in the 
rheumatology clinic in July 1987, the assessment was acute 
rheumatic fever, resolving.  

In April 1988, the veteran sought treatment after he fell 
from a platform and landed on his right knee.  Examination 
showed swelling, redness, and a laceration on the right knee.  
X-ray studies of the right knee were normal.  

At his November 1991 military separation medical examination, 
the veteran specifically denied a history of frequent trouble 
sleeping.  He reported that in 1987, he had been hospitalized 
for treatment of "severe arthritis" of the bilateral hands 
and knees.  The examiner indicated that there had been no 
subsequent treatment and no complications.  Examination was 
normal in all pertinent respects.  The diagnosis was 
arthritis, by history.  The veteran was advised to seek 
treatment at VA if his arthritis flared up.  

In July 2000, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
"Persian Gulf Syndrome" to include inflammatory arthritis 
and trouble sleeping.

In support of his claim, the veteran submitted VA and private 
medical records, dated from August 1999 to July 2000 showing 
treatment for several disabilities, including atrial 
fibrillation.  These records, however, are negative for 
complaints or findings of inflammatory arthritis, joint pain, 
or a sleep disorder. 

In a December 2002 letter, the veteran claimed that in July 
1987, while on active duty, he developed strep throat which 
went untreated for several days due to the requirements of 
his military duties.  He indicated that when he could no 
longer fit in his boots due to severe edema, he was sent to 
the base physician who immediately hospitalized him.  He 
claimed that the physician informed him and his mother, who 
was apparently present at the time, that the veteran had 
contracted inflammatory arthritis due to untreated strep 
throat.  The veteran claimed that he was further advised that 
he should be sure to seek medical treatment for any future 
illness, as his condition could develop into acute rheumatic 
fever which, in turn, could produce a heart murmur.  The 
veteran claimed that his sleep disorder had occurred 
immediately after his discharge in 1992.  In a March 2004 
statement, the veteran indicated that he slept very 
irregularly while in Saudi Arabia and that his sleep troubles 
continued upon his return.  

At his April 2006 Board hearing, the veteran testified that 
he had been treated for "strep throat that went into my body 
like a rheumatic fever."  He indicated that he currently had 
inflammatory arthritis and joint pain as a result of that 
incident.  Additionally, the veteran claimed that he had a 
sleep disorder, which had been evaluated by private 
physicians, but the test results were inconclusive.  

After the hearing, the veteran submitted additional private 
medical records, dated from August 2004 to October 2005.  In 
pertinent part, these records show that in August 2004, the 
veteran was examined in connection with his complaints of 
episodes of rapid heart action.  At that time, he denied 
joint pain and joint swelling.  No complaints or findings 
pertaining to inflammatory arthritis or a sleep disorder were 
noted.  

In October 2004, the veteran reported that he had had a 
difficult time getting good sleep at night.  In the last 
month, he had been having a lot of bad dreams and his spouse 
noted that he stopped breathing at night and snored a great 
deal.  In November 2004, the veteran underwent a sleep study 
for evaluation of complaints of nighttime snoring and 
irregular breathing, with excessive daytime fatigability as 
well as hypersomnolence.  The impression of the examiner was 
abnormal overnight sleep study primarily with frequent snore 
arousals noted without desaturations.  The veteran was 
advised to optimize his sleep environment, lose weight, avoid 
alcohol, and take measures to improve nasal/oral airflow.  

At a January 2005 appointment, the veteran reviewed the 
results of the sleep study with his private physician.  The 
assessment was snoring without oxygen desaturation.  
Subsequent clinical records note continued complaints 
pertaining to sleep difficulties.  These records are negative 
for complaints or findings of inflammatory arthritis or 
diffuse joint pain.  

In January 2007, the veteran underwent VA 
infectious/immune/nutrition disorders examination.  He 
reported a history of rheumatic fever in service.  Currently, 
he indicated that he rarely got sick and did not know of any 
active infections or nutritional condition which affected 
him.  He denied currently experiencing any problems with 
fever, chills, or skin rashes.  His appetite was good and he 
ate a normal diet.  He denied lymphadenopathy and diarrhea.  
He remained physically active and reported that he would 
climb stairs and walk 2 miles.  Diagnostic testing, including 
a liver function test and blood work, was normal.  Physical 
examination showed that the extremities exhibited no 
cyanosis, clubbing, or edema.  There were no skin rashes.  
The impression was rheumatic fever, 1987, treated with 
resolution.  The examiner indicated that there was no 
compelling evidence of any active, clinically significant 
infectious or immune nutritional disease.  

At a VA general medical examination in January 2007, the 
veteran reported that he had a history of arthritis and 
rheumatic fever for which he was hospitalized in 1988.  He 
also indicated that he had had trouble sleeping since 1992.  
The veteran also reported pain in all of his joints, which 
flared every one to two months.  On examination, the examiner 
indicated that there was no muscle weakness, atrophy, joint 
swelling, tenderness, or laxity.  The extremities were 
normal.  Neurologic and motor examinations were also normal.  
The assessment was arthralgia and sleep disorder, refer to 
specialist exams.  

At a VA orthopedic examination in January 2007, the veteran 
complained of bilateral knee pain, as well as pain in all of 
his other joints.  He indicated that his pain had been 
present since 1988, when he was hospitalized for treatment of 
rheumatic fever.  The examiner indicated that the veteran had 
no constitutional symptoms of arthritis or incapacitating 
episodes.  His gait was normal.  Right knee motion was from 
zero to 110, and left knee motion was from zero to 135.  The 
examiner indicated that all other joints were essentially 
normal.  There was no loss of bone, inflammatory arthritis, 
or joint ankylosis.  The diagnoses were right knee arthritis, 
arthralgia in the left knee, and generalized arthralgia.  The 
examiner indicated that the veteran had significant symptoms 
of generalized joint pain, but the only objective finding was 
limited motion in the right knee.  He indicated that X-ray 
studies may be required.  He further indicated that he 
believed the veteran's right knee condition was from 
degenerative arthritis and was at least as likely as not 
related to the joint problems the veteran had reported having 
in 1988.  As far as the other general joint pains, the 
examiner indicated that he would defer to the infectious 
disease examiner.  Subsequent X-ray studies of the right knee 
were normal, with no evidence of arthritis, bone destruction, 
or joint effusion.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Additionally, service connection for chronic, undiagnosed 
illness (or a medically unexplained chronic multisymptom 
illness such as fibromyalgia) arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2007).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).
Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Analysis

Inflammatory arthritis

The veteran seeks service connection for inflammatory 
arthritis, claiming that he developed the condition as a 
result of contracting rheumatic fever during active service.  
In the alternative, he contends that he has an undiagnosed 
illness manifested by symptoms such as diffuse joint pain 
secondary to service in the Gulf War.

With respect to the veteran's first contention, the Board 
notes that the veteran's service medical records confirm that 
in May 1987, he was hospitalized for treatment of symptoms 
such as pain and swelling in his feet, knees, hands, and 
wrists, associated with fever.  The diagnosis was acute 
rheumatic fever.  The hospitalization report, however, is 
negative for diagnoses of a residual inflammatory arthritis 
condition, as are the remaining service medical records.  

While the veteran reported a history of hospitalization for 
"severe arthritis" at his November 1991 military separation 
medical examination, the examiner indicated that there had 
been no subsequent treatment or complications following this 
period of hospitalization and examination was normal in all 
pertinent respects.  The diagnosis was arthritis, by history.  
The Board notes that the Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The Board notes that the post-service medical evidence is 
similarly negative for probative evidence of a diagnosis of 
an inflammatory arthritis condition.  Indeed, at a January 
2007 VA infectious/immune/nutrition disorders examination, 
the examiner concluded that the veteran's episode of 
rheumatic fever in 1987 had resolved with treatment.  The 
examiner indicated that there was no compelling evidence of 
any active, clinically significant infectious or immune 
nutritional disease.  There were no findings of any sequelae 
from that in-service episode, including inflammatory 
arthritis.  

Absent probative evidence that the veteran currently has an 
inflammatory arthritis condition, service connection is not 
warranted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
Board has considered the veteran's statements to the effect 
that he currently has inflammatory arthritis as a result of 
acute rheumatic fever in service.  While the veteran is 
competent to state that he experiences joint pain, because 
the record does not establish that he possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education, such as a diagnosis 
or a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Similarly, the Board has considered the veteran's statements 
to the effect that a military physician told him that he had 
contracted inflammatory arthritis due to untreated strep 
throat.  Again, however, while the veteran was treated for 
acute rheumatic fever, such condition appeared to have 
resolved and the service medical records are negative for a 
diagnosis of inflammatory arthritis.  The Court has held that 
a claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

Based on the evidence currently of record, the Board finds 
that service connection for inflammatory arthritis on a 
direct basis is not warranted.  Again, while the veteran was 
treated for acute rheumatic fever during service, there is no 
probative evidence currently of record indicating that the 
veteran has inflammatory arthritis as a result of that in-
service illness.  

In reaching this decision, the Board has considered the 
findings of the January 2007 VA orthopedic examiner who 
indicated that he believed that the veteran had degenerative 
arthritis in his right knee which was at least as likely as 
not related to the "1988" period of hospitalization for 
joint pains.  Unfortunately, however, the Board is unable to 
assign much probative weight to this opinion.  The examiner 
diagnosed degenerative arthritis in the right knee, but 
further indicated that he "may need X-ray."  A subsequent 
X-ray of the right knee was performed in connection with that 
examination and the study was entirely normal, with no 
findings of degenerative arthritis.  Additionally, although 
the examination report notes that the claims folder was 
"Available and Reviewed," the Board notes that the service 
medical records are negative for a period of hospitalization 
for joint pain in 1988.  Rather, that episode occurred in 
1987.  Given these inconsistencies, the opinion is of dubious 
accuracy.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993) (A medical opinion based on an 
inaccurate or incomplete factual premise has no probative 
value).  Again, the Board attempted to obtain clarification 
of this opinion, as well as a further opinion regarding the 
veteran's claimed inflammatory arthritis, but he failed to 
report for the examination, unfortunately.  Thus, the Board 
was forced to adjudicate the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655.

The Board has also considered whether service connection for 
inflammatory arthritis or an undiagnosed illness manifested 
by joint pain may be presumptively established under 38 
U.S.C.A. § 1117 and 38 .C.F.R. § 3.317.  In that regard, the 
record shows that at the January 2007 VA medical examination, 
the veteran was noted to have arthralgia.  However, the 
record on appeal contains absolutely no probative evidence 
that the veteran's arthralgia or joint symptoms are the 
result of an undiagnosed illness resulting from service in 
Southwest Asia during the Gulf War.  Moreover, an award of 
service connection under section 3.317 requires objective 
indications of a chronic disability and that the symptoms are 
manifested to a compensable degree.  In this case, the 
evidence is insufficient to reach such a conclusion.  For 
example, at the January 2007 VA medical examination, the 
veteran was described as active and under no treatment for 
arthralgia.  His joints were entirely normal, but for 
slightly limited motion in the right knee.  Again, the Board 
attempted to obtain additional medical evidence regarding 
these questions, but the veteran failed to report for his 
scheduled VA medical examination.  For these reasons, the 
Board concludes that service connection for an undiagnosed 
illness manifested by diffuse joint pain is not warranted 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
inflammatory arthritis, including an undiagnosed illness 
manifested by diffuse joint pain.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep disorder

The veteran also seeks service connection for a sleep 
disorder, including an undiagnosed illness manifested by 
sleep difficulties.  In his original application for VA 
compensation benefits, the veteran claimed entitlement to 
"Persian Gulf Syndrome" to include trouble sleeping.  In 
his December 2002 Notice of Disagreement, the veteran claimed 
that his sleep disorder had occurred immediately after his 
discharge in 1992.  In his March 2004 substantive appeal, the 
veteran recalled that he began sleeping very irregularly 
while in Saudi Arabia and that his sleep troubles had 
continued since that time.  

As set forth above, however, the veteran's service medical 
records are entirely negative for complaints or findings of a 
sleep disorder.  In fact, at his November 1991 military 
separation medical examination, the veteran specifically 
denied a history of frequent trouble sleeping.  

The post-service medical evidence is likewise silent for any 
mention of a sleep disorder for many years after service 
separation.  The first medical evidence noting complaints of 
sleep problems is not until 2004, more than 12 years after 
the veteran's separation from active service.  At that time, 
he underwent a sleep study which revealed snoring without 
oxygen desaturation.  It is unclear whether snoring is a 
disability for which service connection may be granted.  
Unfortunately, the veteran failed to report for a VA medical 
examination scheduled for the purpose of clarifying the 
nature and etiology of his claimed sleep disorder.  

Regardless, the Board finds that the most probative evidence 
shows that a sleep disorder was not present in service or for 
many years thereafter.  Again, the service medical records 
are negative for complaints of sleeping difficulties and the 
veteran expressly denied frequent trouble sleeping at his 
November 1991 separation examination.  Additionally, while he 
has recalled that his sleeping problems began either during 
his service in Saudi Arabia or shortly after his discharge in 
2002, the post-service medical evidence is negative for 
notations of sleeping difficulties for more than 12 years 
after service.  The Board assigns more probative weight to 
the contemporaneous medical records than to the remote 
recollections of the veteran.  

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, however, the record on appeal 
contains no probative evidence of a link between any current 
sleep disorder and the veteran's active service or any 
incident therein, and the veteran failed to report for a VA 
medical examination scheduled in connection with his claim 
which would have undoubtedly provided needed evidence 
regarding these questions.  

The Board has considered the veteran's statements that he 
currently has a sleep disorder as a result of his military 
service.  However, since he is not a medical professional, he 
is not competent to provide an opinion regarding the 
diagnosis or etiology of his sleep difficulties.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board is unable 
to assign probative value to the veteran's assertions in this 
regard.

In summary, lacking probative evidence of a sleep disorder 
during service or for many years thereafter, and absent 
probative evidence of a link between the veteran's current 
sleep disorder and his active military service, service 
connection for a sleep disorder on a direct basis is not 
warranted.  

The Board has also considered whether service connection for 
a sleep disorder may be presumptively established under 38 
U.S.C.A. § 1117 and 38 .C.F.R. § 3.317.  Again, it is unclear 
whether snoring without oxygen desaturation is a diagnosis 
constituting "a known cause" which would render section 
3.317 inapplicable in this case.  See e.g. VAOPGCPREC 8-98 
(If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply).  
Again, the Board attempted to seek clarification of the 
nature of the veteran's sleep disorder, but he failed to 
report for the examination.  Regardless, the record on appeal 
contains absolutely no probative evidence that the veteran's 
sleep difficulties, including snoring, are the result of an 
undiagnosed illness resulting from service in Southwest Asia 
during the Gulf War.  Moreover, an award of service 
connection under section 3.317 requires that the symptoms are 
manifested to a compensable degree.  In this case, the 
evidence is insufficient to reach such a conclusion.  For 
example, the veteran has reported hypersomnolence, but there 
is no finding that such is persistent, nor is there any 
indication in the record currently on appeal that the veteran 
uses a breathing assistance device such as a CPAP machine.  
See e.g. 38 C.F.R. § 4.104, Diagnostic Code 6847.  Again, the 
Board attempted to obtain a medical opinion to ensure that 
there was sufficient evidence to adjudicate this claim under 
section 3.317, but the veteran failed to report for his 
scheduled VA medical examination.  For these reasons, the 
Board concludes that service connection for an undiagnosed 
illness manifested by sleep difficulties is not warranted 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for a 
sleep disorder, including an undiagnosed illness manifested 
by sleep disturbances.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for inflammatory arthritis, 
including an undiagnosed illness manifested by diffuse joint 
pain, is denied.

Entitlement to service connection for a sleep disorder, 
including an undiagnosed disability manifested by sleep 
disturbances, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


